Notice of Allowance
This communication is in response to the amendment filed on 03/11/2021. After thorough search, prosecution history, double patenting review, and in view of prior arts of the record, claims 5-7, 10-12, and 14-15 are allowed.  Claims 1-4, 8-9, 13, and 16 have been canceled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Howard Grossman (Reg. No. 48673) on 5/3/2021.

The application has been amended as follows:
Claims 1-4: Canceled, without prejudice of pursuing in a continuation application.
5.    (Currently Amended) A method of memorializing a fiduciary meeting among a
plurality of participants comprising:
receiving a transcription text of a fiduciary meeting discussion among the plurality of participants;
parsing the transcription text into structured data using natural language processing by recognizing grammatical structures in the transcription text;
determining a template for organizing the parsed text;
filling the template with the parsed text according to rules determined at least in part using a machine learning model applied to previously generated fiduciary meeting documents;
generating a minutes document that memorializes the fiduciary meeting;

adding the corrections to the minutes document to fully memorialize the fiduciary meeting; 
training the machine learning model based on the corrections to the minutes document;
determining whether a quorum condition has been met for conducting the fiduciary meeting;
receiving input from the plurality of participants that at least one of the participant has a proxy for an absent committee member if a quorum has not been achieved;
determining whether the proxy is legitimate; and
announcing that a quorum has been met if the proxy is sufficient to meet the quorum condition.

Reason for Allowance
An updated search has been performed, and no prior art has been found that alone, or in any reasonable combination would read on the claims as amended.
The following is an examiner’s statement of reasons for allowance:
	Receiving a transcription text of fiduciary meeting discussion from plurality of participants.  Recognizing grammatical structures in the transcription text to parse the transcription text into structured data.  After determine a template for the parsed text and based on rules, filling the template with the parsed text based on previously generated fiduciary meeting documents.  Then generate a minutes document.  Train a learning model based on correction received from at least one of the participants.  Receiving input from the participants that at least one of the participant has a proxy for an absent committee member if a quorum has not been achieved.  Determine whether the proxy is legitimate.  If the proxy is sufficient to meet the quorum condition, announce that a quorum has been met.

As to claim 5, the closest art of record Nelson (US 20180101281 A1) teaches that network infrastructure enables participants to interact with meeting intelligence apparatus, which receives input data from and/or sends output data to node.  Meeting intelligence apparatus analyzes meeting content data using any of a number of tools, such as speech or text recognition, voice or face identification, sentiment analysis, object detection, gestural analysis, thermal imaging, etc.  Based on analyzing the meeting content data and/or in response to requests, meeting intelligence apparatus performs any of a number of automated tasks, including performing one or more actions with respect to an electronic meeting.  A meeting rules template defines items that are required to be included on an agenda, participants that are required in an electronic meeting, that a decision maker must be designated, one or more aspects of how an electronic meeting is conducted, e.g., via time limits, etc., procedural rules that govern an electronic meeting, and items to be included in meeting results.  Agenda items in the Agenda Items Based Upon Meeting Rules Template category may be determined by the meeting intelligence apparatus analyzing one or more meeting rules templates specified for the new electronic meeting.  A meeting rules template may specify particular types of documentation to be created for an electronic meeting, such as meeting minutes, transcriptions, summaries, translations.
Another prior art Saldanha (US 20180212790 B2) teaches that plain text is converted into structured data.  Parsing the text input by the user into all possible parses, based on the grammar stored in the grammar storage.  All of the parses are stored in a single data structure of size equivalent to that taken to store a single parse tree.
Another prior art Jacobson (US 20180212790 A1) teaches that a collaboration assistance computing platform validates the summary report of the first teleconference generated by the computing platform, prompt one or more users to approve and/or edit the summary generated by collaboration assistance computing platform, the one or more actions items captured by collaboration 
The prior art of record does not disclose the limitations above in combination with the remaining elements in the independent claim. The allowable subject matter is now reflected in applicant’s independent claim 5.  Dependent claims 6-7, 10-12, and 14-15 dependent from allowed claim 5 and therefore are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH NGUYEN whose telephone number is (571)270-0657.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ANH NGUYEN/Examiner, Art Unit 2454